DETAILED ACTION
The Amendment filed May 19th, 2022 has been entered and fully considered. Claims 1, 3-11, 14 and 19-27 are pending in this application. Claims 1, 3, 5-10, 14 and 19 have been amended. Claims 21-27 have been newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 14 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al., (hereinafter 'Coulson', U.S. PGPub. No. 2015/0032100) in view of Hoey et al., (hereinafter 'Hoey', U.S. PGPub. No. 2002/0151884).
Regarding claim 1, Coulson discloses a system (Fig. 1), comprising: a radiofrequency-current (RF-current) generator (generator 300) configured to generate RF- current to ablate tissue ([0041], “The generator according to the present disclosure can perform monopolar and/or bipolar electrosurgical procedures, including, for example, cutting, coagulation, ablation, and vessel sealing procedures”; [0047]; see [0055] for “cut mode, which is well-suited for ablating, fusing, and dissecting tissue”); an electrode operatively connected to the RF-current generator (see monopolar electrosurgical instrument 12 having one or more active electrodes 13, jaw members 113,115 having one or more active electrodes 114 and a return electrode 116, and disposable electrode assembly 221; [0047]-[0050]); and a processor (processor 325 in Fig.3; [0056]-[0057]), configured to: cause the RF-current generator (generator 300, generator circuitry 305) to generate a plurality of pulses of RF current for application to tissue of a subject for cardiac ablation ([0056]-[0058]; Fig. 4-9; [0065], “during the S2 phase 406, which starts in step 701, the electrosurgical generator 300 generates multiple pulses of electrosurgical energy at a constant power level P2 in step 706 to prepare the target tissue for cutting”, also see [0069] for S3 phase 802, the electrosurgical generator 300 generates a high-voltage pulse of electrosurgical energy at a voltage level V1 and at a power level P4; also see [0055], for cut mode which is well-suited for ablation; it is noted as broadly claimed, the system is capable of being used for cardiac ablation), wherein the RF-current generator (300) is configured to generate pulses having a duration greater than zero and less than 10 seconds ([0066]; [0070], “duration S3Pulsetime of the high voltage pulse is typically set to a value from about 5 ms to about 500 ms and, in some embodiments, is set to 10 ms”, thereby meeting the limitation of greater than zero and less than 10 seconds), and an intermission between successive pulses being greater than zero and less than 10 seconds for cooling the tissue ([0063], “TS1S2off is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.”; see [0065] for TS2off; see [0068] for TS2S3off; see [0073] for S3offDuration; it is noted, as broadly claimed, the intermission would necessarily provide cooling of the tissue, i.e. no power would be applied during the intermission).
Coulson fails to explicitly disclose while each one of the pulses is applied to the tissue, receive at least one signal from a temperature measuring device operatively connected to the processor, the temperature measuring device configured to measure a temperature of the tissue, and, in response to the measured temperature, control the power of the pulse through a power control module, the power control module configured to control the power of the pulses in response to measured temperature in accordance with a calculated fractional change based on a predefined function. 
However, in the same field of endeavor, Hoey teaches a similar system (Figs. 1 and 15) for RF ablation comprising an RF generator (18) connected to a surgical instrument (26) including a plurality of temperature sensors configured to provide temperature feedback (see [0083], primary and secondary thermocouples). A temperature control loop (132 in Fig. 15) is utilized to “compare the temperatures measured by the secondary temperature sensors with the thresholds established for those secondary sensors” ([0124]); “if the secondary temperature thresholds are not exceeded, the temperature measured by the primary sensor will be compared with the primary temperature threshold” ([0125]). If the primary temperature measurement does not exceed the threshold by a predetermined amount, the power level needed to attain and maintain the primary threshold temperature is calculated; thus, during operation the system may perform a primary temperature control of RF power to reach and maintain a desired temperature at the primary thermocouple ([0126]-[0127]). Hoey teaches, “the RF power level required to hold the primary temperature at a desired temperature level can be determined as follows. First, the desired primary hold temperature Td, that is, the temperature that is desired to be maintained to ensure first the creation of a lesion and second the creation of a lesion of a particular size, is specified either as a default or an input parameter. Temperatures currently measured Tc by the primary thermocouple are then compared with the desired primary temperature Td. As Tc, reaches the Td and then equals it, the RF power will be decreased a predetermined amount such as 50 percent. With each predetermined temperature increase, such as 0.5° C., then, the applied RF power can be reduced in additional predetermined increments, such as 50 percent. This routine can be followed until the applied power is reduced to one watt. As Tc is reduced to below Td, the applied RF power can be increased by a predetermined amount, such as 50 percent. Again, as the temperature continues to drop by a predetermined increment, the applied power can be increased by a predetermined amount. These temperature and power increase increments can also be 0.5° C. and 50 percent, respectively” ([0134]). Hoey therefore teaches controlling the applied RF power in response to measured temperature in accordance with a calculated fractional change based on a predefined function. Temperature control loops are commonly used (as can be seen in Hoey) to provide improved temperature control and power delivery and achieve a desired treatment, thereby minimizing the possibility of overheating and increasing patient safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Coulson to include, while each one of the pulses is applied to the tissue, receive at least one signal from a temperature measuring device operatively connected to the processor, the temperature measuring device configured to measure a temperature of the tissue, and, in response to the measured temperature, control the power of the pulse through a power control module, the power control module configured to control the power of the pulses in response to measured temperature in accordance with a calculated fractional change based on a predefined function, as taught by Hoey in order to provide improved temperature control and power delivery and achieve a desired treatment, thereby minimizing the possibility of overheating and increasing patient safety.
Regarding claim 3, Coulson in view of Hoey teach all of the limitations of the system according to claim 1. Coulson further discloses an intermission, and wherein, during the intermission, no RF energy is applied to the tissue ([0063], “TS1S2off is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.”; see [0065] for TS2off; see [0068] for TS2S3off; see [0073] for S3offDuration) wherein “after each pulse, the output of the electrosurgical generator 300 is set to the “off” state having the power level P0 in step 712 for a fixed duration TS2off as determined in step 714 to allow the target tissue to at least partially re-hydrate” ([0065], also see [0068] and [0073] for “off” duration to allow the target tissue to re-hydrate and reduce impedance before proceeding to the next step; [0030]). Although Coulson discloses the intermission “is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.” ([0063], [0065], [0068], [0073]; it is noted 1000 ms is equal to 1 s), Coulson in view of Hoey fail to explicitly disclose wherein the intermission is between 2 and 5 seconds.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the intermission as taught by Coulson in view of Hoey to be between 2 and 5 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Coulson in view of Hoey teach all of the limitations of the system according to claim 1. Coulson further discloses wherein each pulse has a variable duration ([0066]), such that “duration S3Pulsetime of the high voltage pulse is typically set to a value from about 5 ms to about 500 ms and, in some embodiments, is set to 10 ms” ([0070]). Although Coulson discloses various durations of each pulse, Coulson in view of Hoey fail to explicitly disclose wherein the duration of each pulse is between 2 and 5 seconds.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the duration of each pulse as taught by Coulson in view of Hoey to be between 2 and 5 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Coulson in view of Hoey teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the processor (processor 325 in Fig.3; [0056]-[0057]) is configured to drive the RF-current generator to apply each one of the pulses such that the power of the pulse initially rises to, and then plateaus at, a maximum value (see Figs. 4 and 8 for pulses such that the power of the pulse initially rises to, and then plateaus at, the maximum value; for example as illustrated in Fig. 4, pulse T4 to T5 rises to power P2 and plateaus at the maximum value P2).
Regarding claim 6, Coulson in view of Hoey teach all of the limitations of the system according to claim 1. Coulson further discloses wherein the maximum value is between 80 Watts and 120 Watts ([0065], “Power level P2 is typically set to a power value from about 10 W to about 200 W”, [0069], “Power level P4 for the high-voltage pulse of electrosurgical energy is typically set to a power level from about 50 W to about 500 W”; see Figs. 4 and 8). 
Regarding claim 7, Coulson in view of Hoey teach all of the limitations of the system according to claim 6. Coulson further discloses wherein the maximum value is between 100 Watts and 120 Watts ([0065], “Power level P2 is typically set to a power value from about 10 W to about 200 W”, [0069], “Power level P4 for the high-voltage pulse of electrosurgical energy is typically set to a power level from about 50 W to about 500 W”; see Figs. 4 and 8). 
Regarding claim 8, Coulson in view of Hoey teach all of the limitations of the system according to claim 5. Coulson further discloses wherein the maximum value is equal to a predefined target power value ([0057], “the generator 300 may generate an output according to the following modes: cut, blend, coagulate, division with hemostasis, fulgurate, spray, combinations of these modes, and the like. Each mode operates based on a pre-programmed power curve that controls the amount of power that is output by the generator 300… [e]ach power curve includes power, voltage, and current control ranges that are defined by the user-selected power setting and the measured impedance of the load”; [0065], “Power level P2 is typically set to a power value from about 10 W to about 200 W”, [0069], “Power level P4 for the high-voltage pulse of electrosurgical energy is typically set to a power level from about 50 W to about 500 W and, in some embodiments, is set to 300 W”; see Figs. 4 and 8).
Regarding claim 9, Coulson in view of Hoey teach all of the limitations of the system according to claim 1. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein the processor is configured to control the power of the pulse by alternatingly fractionally reducing and fractionally increasing the power of the pulse (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be decreased and increased such as 50 percent). See rejection of claim 1 above for obviousness rationale. 
Regarding claim 10, Coulson in view of Hoey teach all of the limitations of the system according to claim 1. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein the processor is configured to control the power of the pulse by fractionally reducing the power of the pulse in response to the measured temperature approaching a threshold temperature (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be decreased and increased such as 50 percent in response to the measured temperature Tc reaches the desired primary hold temperature Td ). See rejection of claim 1 above for obviousness rationale.
Regarding claim 11, Coulson in view of Hoey teach all of the limitations of the system according to claim 10. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein the threshold temperature is between 40°C and 65°C ([0134]-[0135]; see Table 8 for primary temperature, 60°C). 
Regarding claim 14, Coulson teaches a method, comprising: generating a plurality of pulses of radiofrequency (RF) current for application to tissue of a subject with a radiofrequency-current (RF-current) generator for ablation, (generator 300 in Fig. 1, also see Figs. 4-9; abstract; [0056]-[0058]; [0065], “during the S2 phase 406, which starts in step 701, the electrosurgical generator 300 generates multiple pulses of electrosurgical energy at a constant power level P2 in step 706 to prepare the target tissue for cutting”, also see [0069] for S3 phase 802, the electrosurgical generator 300 generates a high-voltage pulse of electrosurgical energy at a voltage level V1 and at a power level P4; also see [0055] for generating a cut mode which is well-suited for ablating), wherein the RF-current generator (300) is configured to generate pulses having a duration greater than zero and less than 10 seconds ([0066]; [0070], “duration S3Pulsetime of the high voltage pulse is typically set to a value from about 5 ms to about 500 ms and, in some embodiments, is set to 10 ms.”, thereby meeting the limitation of greater than zero and less than 10 s), and an intermission between successive pulses of greater than zero and less than 10 seconds for cooling the tissue ([0063], “TS1S2off is typically set to a duration from about 5 ms to about 1000 ms and, in some embodiments, to 50 ms.”; see [0065] for TS2off; see [0068] for TS2S3off; see [0073] for S3offDuration; it is noted, as broadly claimed, the intermission would necessarily provide cooling of the tissue, i.e. no power would be applied during the intermission); apply the pulses to the tissue through an electrode in contacting relation to the tissue and operatively connected to the RF-current generator (see monopolar electrosurgical instrument 12 having one or more active electrodes 13, jaw members 113,115 having one or more active electrodes 114 and a return electrode 116, and disposable electrode assembly 221; abstract; [0047]-[0050]; [0056]-[0058]; [0065]; [0069]). 
Coulson fails to explicitly disclose while each one of the pulses is applied to the tissue, receiving at least one signal that indicates a measured temperature of the tissue from a temperature sensing device, and, in response to the measured temperature, controlling the power of the pulse through a power control module, the power control module configured to control the power of the pulses in response to the measured temperature in accordance with a calculated fractional change based on a predefined function. 
However, in the same field of endeavor, Hoey teaches a similar system (Figs. 1 and 15) and method for RF ablation comprising an RF generator (18) connected to a surgical instrument (26) including a plurality of temperature sensors configured to provide temperature feedback (see [0083], primary and secondary thermocouples). A temperature control loop (132 in Fig. 15) is utilized to “compare the temperatures measured by the secondary temperature sensors with the thresholds established for those secondary sensors” ([0124]); “if the secondary temperature thresholds are not exceeded, the temperature measured by the primary sensor will be compared with the primary temperature threshold” ([0125]). If the primary temperature measurement does not exceed the threshold by a predetermined amount, the power level needed to attain and maintain the primary threshold temperature is calculated; thus, during operation the system may perform a primary temperature control of RF power to reach and maintain a desired temperature at the primary thermocouple ([0126]-[0127]). Hoey teaches, “the RF power level required to hold the primary temperature at a desired temperature level can be determined as follows. First, the desired primary hold temperature Td, that is, the temperature that is desired to be maintained to ensure first the creation of a lesion and second the creation of a lesion of a particular size, is specified either as a default or an input parameter. Temperatures currently measured Tc by the primary thermocouple are then compared with the desired primary temperature Td. As Tc, reaches the Td and then equals it, the RF power will be decreased a predetermined amount such as 50 percent. With each predetermined temperature increase, such as 0.5° C., then, the applied RF power can be reduced in additional predetermined increments, such as 50 percent. This routine can be followed until the applied power is reduced to one watt. As Tc is reduced to below Td, the applied RF power can be increased by a predetermined amount, such as 50 percent. Again, as the temperature continues to drop by a predetermined increment, the applied power can be increased by a predetermined amount. These temperature and power increase increments can also be 0.5° C. and 50 percent, respectively” ([0134]). Hoey therefore teaches controlling the applied RF power in response to the measured temperature in accordance with a calculated fractional change based on a predefined function. Temperature control loops are commonly used (as can be seen in Hoey) to provide improved temperature control and power delivery and achieve a desired treatment, thereby minimizing the possibility of overheating and increasing patient safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Coulson to include, while each one of the pulses is applied to the tissue, receiving at least one signal that indicates a measured temperature of the tissue from a temperature sensing device, and, in response to the measured temperature, controlling the power of the pulse through a power control module, the power control module configured to control the power of the pulses in response to the measured temperature in accordance with a calculated fractional change based on a predefined function, as taught by Hoey in order to provide improved temperature control and power delivery and achieve a desired treatment, thereby minimizing the possibility of overheating and increasing patient safety.
Regarding claim 19, Coulson in view of Hoey teach all of the limitations of the method according to claim 14. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein controlling the power of the pulse comprises fractionally reducing the power of the pulse in response to the measured temperature approaching a threshold temperature (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be decreased a predetermined amount such as 50 percent in response to the measured temperature Tc reaching the desired primary hold temperature Td). See rejection of claim 14 above for obviousness rationale. 
Regarding claim 20, Coulson in view of Hoey teach all of the limitations of the method according to claim 19. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein the threshold temperature is between 40°C and 65°C ([0134]-[0135]; see Table 8 for primary temperature, 60°C).
Regarding claim 21, Coulson in view of Hoey teach all of the limitations of the system according to claim 10. In view of the prior modification of Coulson in view of Hoey, Hoey teaches  wherein the measured temperature (current measured temperature Tc) approaches the threshold temperature (desired primary hold temperature Td) when the measured temperature (Tc) causes the calculated fractional change to be negative (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be decreased a predetermined amount such as 50 percent in response to the measured temperature Tc reaching the desired primary hold temperature Td, i.e. the calculated fractional change would be negative ). See rejection of claim 1 above for obviousness rationale.
Regarding claim 22, Coulson in view of Hoey teach all of the limitations of the system according to claim 9. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein the processor is configured to fractionally increase the power of the pulse when the measured temperature (current measured temperature Tc) causes the calculated fractional change to be positive (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be increased a predetermined amount such as 50 percent in response to the measured temperature Tc, i.e. the calculated fractional change would be positive). See rejection of claim 1 above for obviousness rationale. 
Regarding claim 23, Coulson in view of Hoey teach all of the limitations of the system according to claim 9. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein the processor is configured to fractionally decrease the power of the pulse when the measured temperature (current measured temperature Tc) causes the calculated fractional change to be negative (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be decreased a predetermined amount such as 50 percent in response to the measured temperature Tc, i.e. the calculated fractional change would be negative). See rejection of claim 1 above for obviousness rationale.
Regarding claim 24, Coulson in view of Hoey teach all of the limitations of the method according to claim 19. In view of the prior modification of Coulson in view of Hoey, Hoey teaches  wherein the measured temperature (current measured temperature Tc) approaches the threshold temperature (desired primary hold temperature Td) when the measured temperature (Tc) causes the calculated fractional change to be negative (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be decreased a predetermined amount such as 50 percent in response to the measured temperature Tc reaching the desired primary hold temperature Td, i.e. the calculated fractional change would be negative ). See rejection of claim 14 above for obviousness rationale.
Regarding claim 25, Coulson in view of Hoey teach all of the limitations of the method according to claim 14. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein controlling the power of the pulse comprises alternatingly fractionally reducing and fractionally increasing the power of the pulse (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be decreased and increased such as 50 percent). See rejection of claim 1 above for obviousness rationale. 
Regarding claim 26, Coulson in view of Hoey teach all of the limitations of the method according to claim 25. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein the power of the pulse is fractionally increased when the measured temperature (current measured temperature Tc) causes the calculated fractional change to be positive (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be increased a predetermined amount such as 50 percent in response to the measured temperature Tc, i.e. the calculated fractional change would be positive). See rejection of claim 14 above for obviousness rationale. 
Regarding claim 27, Coulson in view of Hoey teach all of the limitations of the method according to claim 25. In view of the prior modification of Coulson in view of Hoey, Hoey teaches wherein the power of the pulse is fractionally decreased when the measured temperature (current measured temperature Tc) causes the calculated fractional change to be negative (Figs. 1 and 15, temperature control loop 132; [0134], RF power can be decreased a predetermined amount such as 50 percent in response to the measured temperature Tc, i.e. the calculated fractional change would be negative). See rejection of claim 14 above for obviousness rationale. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the amendment has necessitated a new grounds of rejection. It is the Examiner’s position that Coulson et al., (U.S. PGPub. No. 2015/0032100) in view of Hoey et al., (U.S. PGPub. No. 2002/0151884) teach each and every limitation of the system according to independent claim 1 and the method according to independent claim 14. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794